

Exhibit 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (“Agreement”) is voluntarily entered into on
September 17, 2010, by and between Gerard Herlihy (“Mr. Herlihy”) and Ener1,
Inc. (collectively with its subsidiaries and affiliates, “Ener1”).


WHEREAS, Mr. Herlihy has been serving in the capacity as Ener1’s Chief Financial
Officer, as well as an officer of certain of Ener1’s subsidiaries;


WHEREAS, Mr. Herlihy has informed Ener1 that he intends to resign as Chief
Financial Officer and as an officer from the other Ener1 subsidiaries to pursue
other opportunities and interests; and


WHEREAS, in connection with Mr. Herlihy’s resignation, the parties desire to
enter into this Agreement and specify the terms of Mr. Herlihy’s resignation.


NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Separation from Employment.  Mr. Herlihy acknowledges and agrees
that he intends to and will resign from his role as Chief Financial Officer of
the Company, and from his other officer positions with respect to certain Ener1
subisdiaries, effective as of the date that both parties sign this
Agreement.  After Mr. Herlihy’s resignation, Mr. Herlihy has agreed to and will
stay employed at the Company until December 31, 2010 (the “Termination Date”) at
Mr. Herlihy’s current base salary of $250,000, and retain any other benefits
from and through the Company that Mr. Herlihy received prior to his resignation.


2.           Consideration for Agreement.  In exchange for the execution and
delivery of this Agreement by Mr. Herlihy, his releases as provided herein, and
his compliance with the terms hereof, Ener1 will provide Mr. Herlihy with the
following consideration after the Effective Date (as defined in Paragraph 4),
which Mr. Herlihy expressly agrees he is not otherwise entitled to receive:


 
(a)
On November 15, 2010, Ener1 will pay Mr. Herlihy a cash payment in the amount
$125,000 (“Cash Payment”).  The Cash Payment will be conditioned upon Mr.
Herlihy entering into a separate Release Agreement on the Termination Date in
the form attached hereto as Exhibit A;



 
(b)
Subject to approval by the Compensation Committee of the Board of Directors,
which approval shall be obtained prior to execution of this Agreement, and
consistent with the terms of Ener1’s Amended and Restated 2007 Incentive Stock
Plan, the exercise period on all of Mr. Herlihy’s vested stock options as of the
Termination Date shall be extended to and including December 31, 2012;



 
(c)
On December 30, 2010, Mr. Herlihy shall be paid four (4) weeks of accrued
vacation at Mr. Herlihy’s current salary;



 
(d)
Mr. Herlihy shall be entitled to take all accrued and allotted vacation for
calendar year 2010 at his reasonable discretion from the date of this Agreement
until the Termination Date;



 
(e)
Ener1, on behalf of itself, its agents and attorneys, and its successors and
assigns, hereby releases and forever discharges Mr. Herlihy from any and all
causes of action, claims or demands, in law or in equity, which Ener1 ever had,
now has, or which may arise in the future, regarding any matter arising on or
before the date of this Agreement.  The claims released include, but are not
limited to, all claims which were or could have been asserted by Ener1 against
Mr. Herlihy, including, without limitation, any claims relating to Mr. Herlihy’s
employment with Ener1.  To the extent any statutes or laws exist which exclude
from the scope of this general release any claims not presently known to Ener1
(e.g., Section 1542 of the California Civil Code), Ener1 hereby waives and
relinquishes all rights and benefits Ener1 may have under any such statutes or
laws to the extent that Ener1 may lawfully do so, and acknowledges and agrees
that this waiver is an essential part of this Agreement.  Ener1 further
acknowledges that this Agreement has been negotiated and agreed to in light of
such possible rights and benefits, and that Ener1 took that into account in
agreeing to execute this Agreement; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)
Except as required by law or lawful process, Ener1 agrees to take no action or
make any public comment, whether personally or through electronic means, that
would in any way be critical, derogatory or disparaging of Mr. Herlihy.



3.           Release and Waiver of Claims.  Mr. Herlihy, on behalf of himself,
his agents and attorneys, and the respective heirs, executors, administrators,
successors and assigns of each of the foregoing, hereby releases and forever
discharges, Ener1, and its current and former parents, subsidiaries, divisions,
affiliates, successors, assigns, and benefit plans and any and all of their
current or former representatives, agents, attorneys, shareholders, officers,
directors, employees, plan administrators, and benefit claim and appeal
committees, both individually and in their official capacities (the foregoing
persons and entities, both individually and collectively, being referred to
hereafter as the “Releasees”) from any and all causes of action, claims or
demands, in law or in equity, which Mr. Herlihy ever had, now has, or which may
arise in the future, regarding any matter arising on or before the date of this
Agreement.  The claims released include, but are not limited to:


a.           all claims which were or could have been asserted by Mr. Herlihy
against any of the Releasees;


b.           all claims relating to Mr. Herlihy’s employment with Ener1 or the
termination of that employment, including but not limited to, any claims arising
under the Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964,
the Equal Pay Act of 1963, the Age Discrimination in Employment Act of 1967
("ADEA"), the Older Workers Benefit Protection Act ("OWBPA"), the Americans With
Disabilities Act of 1990, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Employee Retirement Income Security Act of 1974,
the Family and Medical Leave Act of 1993, the National Labor Relations Act, the
Worker Adjustment and Retraining Notification Act of 1988, and the Indiana Civil
Rights Law (all as amended from time to time);


c.           all claims arising under the United States Constitution or any
state constitution;


d.           all claims arising under any Executive Order or derived from or
based upon any federal regulations;


e.           all common law claims, including but not limited to, claims for
wrongful discharge, public policy claims, retaliation claims, claims for breach
of an express or implied contract, claims for breach of an implied covenant of
good faith and fair dealing, intentional infliction of emotional distress,
defamation, conspiracy, loss of consortium, tortious interference with contract
or prospective economic advantage, and negligence;


f.           all claims for any compensation including back wages, front pay,
bonuses or awards, fringe benefits, reinstatement, retroactive seniority,
pension benefits, stock options, or any other form of economic loss; provided,
however, that this release does not apply to any vested employee benefits which
Mr. Herlihy may have, if any, which benefits shall be governed by the terms and
conditions of the applicable plan documents;
 
 
 

--------------------------------------------------------------------------------

 
 
g.           all claims for personal injury, including physical injury, mental
anguish, emotional distress, pain and suffering, embarrassment, humiliation,
damage to name or reputation, liquidated damages, and punitive damages; and


h.           all claims for costs, attorneys' fees and interest on behalf of Mr.
Herlihy and all of the attorneys who have represented Mr. Herlihy.


To the extent any statutes or laws exist which exclude from the scope of the
foregoing general release any claims not presently known to Mr. Herlihy (e.g.,
Section 1542 of the California Civil Code), Mr. Herlihy hereby waives and
relinquishes all rights and benefits Mr. Herlihy may have under any such
statutes or laws to the extent that Mr. Herlihy may lawfully do so, and
acknowledges and agrees that this waiver is an essential part of this
Agreement.  Mr. Herlihy further acknowledges that this Agreement has been
negotiated and agreed to in light of such possible rights and benefits, and that
Mr. Herlihy took that into account in agreeing to execute this Agreement.


4.           Exclusions from Release.  The claims released under this Agreement
do not include any rights or claims that may arise after the eighth (8th) day
after Mr. Herlihy signs this Agreement (the “Effective Date”), provided that he
does not revoke this Agreement prior to such eighth day as permitted in
Paragraph 10 below.  This Agreement is not intended to (i) prevent Mr. Herlihy
from filing a charge or complaint, including a challenge to the validity of this
Agreement, with the EEOC; (ii) prevent Mr. Herlihy from participating in any
investigation or proceeding conducted by the EEOC; or (iii) establish a
condition precedent or other barrier to exercising the aforesaid rights.  While
Mr. Herlihy has a right to participate in any such investigation, Mr. Herlihy
understands that he is waiving his right to any monetary recovery arising from
any investigation or pursuit of a claim on his behalf.  Mr. Herlihy acknowledges
that he has the right to file a charge alleging a violation of the ADEA with any
administrative agency and/or to challenge the validity of the waiver and release
of any claim that he may have under the ADEA without either (i) repaying to
Ener1 the amounts paid to Mr. Herlihy hereunder or (ii) paying to Ener1 any
other monetary amounts (such as attorneys' fees and damages).


5.           Absence of Claims and other Matters. Mr. Herlihy represents and
agrees that Mr. Herlihy has no pending lawsuits against any of the Releasees and
that Mr. Herlihy has no pending charges or complaints against any of the
Releasees with any municipal, state or federal agency charged with the
enforcement of any law.  Each of the foregoing representations is an express
condition precedent to Ener1’s obligations hereunder.  Mr. Herlihy further
agrees that, to the extent any lawsuit, charge, grievance, complaint or other
action may be brought by a third party regarding any of the claims released
above, Mr. Herlihy expressly waives any claim to any form of monetary or other
damages, or any other form of recovery or relief, including personal injunctive
relief, in connection with any such action.


6.           Additional Promises.                                           In
addition to the promises contained above, Mr. Herlihy further agrees as follows
in exchange for the consideration described above:


a.           Except as required by law or lawful process, Mr. Herlihy agrees to
take no action or make any public comment, whether personally or through
electronic means, that would in any way be critical, derogatory or disparaging
of Ener1 and the Releasees, including, without limitation, with respect to their
management, employees, or business interests;


b.           Mr. Herlihy hereby represents that on the Termination Date he will
return to Ener1 all Ener1 property, including non-public proprietary,
confidential and trade secret information and his Ener1 mobile phone and
computer;
 
 
 

--------------------------------------------------------------------------------

 
 
c.           Mr. Herlihy agrees to refrain from disclosing to anyone outside the
employment of Ener1 any non-public proprietary, confidential or trade secret
information;


d.           Mr. Herlihy acknowledges that, except as expressly provided herein,
no past or future compensation or consideration in any form is owed to Mr.
Herlihy as a result of his employment with Ener1 and any of the other Releasees
and agrees not to assert or claim that any such compensation or consideration is
owed to him; and


e.           Mr. Herlihy further agrees to perform all acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement, including, without limitation, the additional
release agreement as provided for in provision 2 (a) above and attached hereto
as Exhibit A.


7.           Violation of Agreement.  Mr. Herlihy understands that this
Agreement offers compensation and benefits in return for Mr. Herlihy signing and
complying with the terms of this Agreement.  Mr. Herlihy understands and agrees
that if he violates this Agreement, Ener1 may discontinue any future obligations
under Paragraph 2 of this Agreement and Mr. Herlihy will repay to Ener1 the
amounts and value of benefits described in Paragraph 2 above, plus interest.


8.           Continuation After Death.  Mr. Herlihy understands that in the
event of his death, Ener1’s obligations under this Agreement and Release will
extend to Mr. Herlihy’s beneficiaries, heirs, executors, administrators,
personal representatives and assigns.


9.           Supersedes Other Agreements.  Mr. Herlihy understands and agrees
that this Agreement represents the entire agreement between the parties and
supersedes any and all agreements (written or oral) which may exist between Mr.
Herlihy and Ener1 (with the exception of any non-disclosure and confidentiality
agreements and any inventions agreements signed by Mr. Herlihy) and supersedes
any and all obligations Ener1 might otherwise owe to Mr. Herlihy, including
further compensation in any form and employee benefits of any nature, other than
the compensation described in Paragraphs 1 and 2 above and any vested employee
benefits, if any, which shall be governed by the terms and conditions of the
applicable plan documents.


10.           Period for Considering Agreement and Revocation Period.  Mr.
Herlihy acknowledges that the compensation that Ener1 will provide pursuant to
Paragraph 2 of this Agreement is provided by Ener1 in exchange for the execution
and delivery of and compliance with the terms of this Agreement by Mr.
Herlihy.  Mr. Herlihy understands and acknowledges that he has been given
twenty-one (21) days to consider this Agreement, beginning on the day after this
Agreement is delivered to Mr. Herlihy.  Mr. Herlihy understands and acknowledges
that if he does not accept the terms of this Agreement on or before the last day
of such twenty-one (21) day review period, the offer to enter into this
Agreement by Ener1 will expire and Ener1 may choose not to extend the date of
such expiration.  Mr. Herlihy understands and acknowledges that if Mr. Herlihy
signs this Agreement and delivers it to Ener1 as provided in this Paragraph
prior to the end of such twenty-one (21) day period, Mr. Herlihy waives Mr.
Herlihy’s right to the balance of such period of consideration.  Mr. Herlihy
further understands and acknowledges that if Mr. Herlihy signs this Agreement
and delivers it to Ener1 as provided in this Paragraph, Mr. Herlihy has seven
(7) days following such delivery to revoke it. This Agreement is not effective
or enforceable until the seven-day revocation period has expired.  Mr. Herlihy
acknowledges and understands that, to accept this Agreement, a signed written
copy of the Agreement must be received by Nicholas Brunero, Vice President and
General Counsel, 1540 Broadway, Suite 25C, New York, NY 10036 no later than
midnight (eastern time) on the 21st day after this Agreement is provided to Mr.
Herlihy.  Mr. Herlihy further acknowledges that, to be effective, any revocation
of this Agreement must be received by the person indicated above not later than
midnight (eastern time) on the seventh day after this Agreement is signed by Mr.
Herlihy.  For purposes of this Paragraph, a copy of this Agreement will be
considered received by the person indicated above at such time as it is received
at such person's office or sent by electronic mail.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Governing Law, Venue and Attorneys’ Fees.  This Agreement shall be
governed by the laws of the State of New York applicable to contracts made and
to be performed within such state, and the parties agree that the exclusive
jurisdiction and venue of any litigation with respect of this Agreement shall
rest in the federal and state courts in the City of New York, Borough of
Manhattan, and that no party shall claim that such venue is inconvenient or
improper.


12.           Advice to Consult with an Attorney.  Mr. Herlihy acknowledges that
he has been advised by Ener1 to consult counsel of Mr. Herlihy’s choice before
signing this Agreement and represents that he has done so.  Mr. Herlihy
acknowledges that Ener1 is not making or providing any tax advice with respect
to any matters set forth herein, and that he shall obtain his own independent
tax advice with respect to this Agreement and otherwise.


13.           Severability.                                 The provisions of
this Agreement are severable, which means that if any provision of this
Agreement is found to be invalid, the invalidity shall not affect other
provisions of this Agreement, which will be given effect without the invalid
provision(s).


14.           Non-Admission.  This Agreement shall not be construed as an
admission by Ener1 that it has acted wrongfully with respect to Mr. Herlihy or
that Mr. Herlihy has any rights whatsoever against Ener1.


15.           No Strict Construction.  Mr. Herlihy and Ener1 acknowledge and
agree that they participated jointly in the negotiation and drafting of this
Agreement, and that the terms of this Agreement should not be construed against
either party as the drafter hereof.


16.           Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.  An executed counterpart of this Agreement may be delivered by
verifiable facsimile transmission or by email in a suitable electronic format.


17.           Revisions to Agreement.  This Agreement may not be changed or
altered, and no provision hereof may be waived, except by a writing signed by an
authorized representative of Ener1 and Mr. Herlihy.


NOTICE: MR. HERLIHY’S SIGNATURE INDICATES THAT HE HAS CAREFULLY READ AND
UNDERSTANDS THE TERMS OF THIS AGREEMENT AND RELEASE, THAT HE HAS BEEN GIVEN
TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT AND RELEASE AND THAT HE WAS
ADVISED TO CONSULT AN ATTORNEY ABOUT THIS AGREEMENT AND RELEASE, THAT THIS
AGREEMENT AND RELEASE PROVIDES BENEFITS TO WHICH HE IS NOT OTHERWISE ENTITLED,
AND THAT HE IS SIGNING THIS DOCUMENT VOLUNTARILY AND NOT AS A RESULT OF
COERCION, DURESS, OR UNDUE INFLUENCE.


MR. HERLIHY FURTHER UNDERSTANDS THAT FOR A PERIOD OF SEVEN (7) DAYS FOLLOWING
THE SIGNING OF THIS AGREEMENT AND RELEASE, HE MAY REVOKE IT BY FOLLOWING THE
INSTRUCTIONS IN PARAGRAPH 10 HEREOF AND THE AGREEMENT AND RELEASE WILL NOT BE
EFFECTIVE UNTIL SEVEN (7) DAYS AFTER HE SIGNS IT.


[signatures on following page]
 
 
 

--------------------------------------------------------------------------------

 
 

Gerard Herlihy Ener1, Inc.            
 
By:
        Name:   Date:          Title:          


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GENERAL RELEASE


This General Release (“Release”) is voluntarily entered into on December 31,
2010, by Gerard Herlihy (“Mr. Herlihy”).


WHEREAS, Mr. Herlihy entered into a Separate and Release Agreement with Ener1,
Inc. (“Ener1”) dated September 17, 2010 (the “Separation Agreement”);


WHEREAS, Mr. Herlihy and Ener1 intend for the Separation Agreement to remain in
full force and effect and that the terms of this Release supplement the
Separation Agreement; and


WHEREAS, pursuant to the Separation Agreement Mr. Herlihy received a Cash
Payment (as defined in the Agreement), and Mr. Herlihy agreed to enter into this
separate Release in consideration thereof.


NOW, THEREFORE, in consideration of the promises set forth herein and in the
Separation Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Mr. Herlihy hereto agree as
follows:


1.           Release and Waiver of Claims.  Mr. Herlihy, on behalf of himself,
his agents and attorneys, and the respective heirs, executors, administrators,
successors and assigns of each of the foregoing, hereby releases and forever
discharges, Ener1, and its current and former parents, subsidiaries, divisions,
affiliates, successors, assigns, and benefit plans and any and all of their
current or former representatives, agents, attorneys, shareholders, officers,
directors, employees, plan administrators, and benefit claim and appeal
committees, both individually and in their official capacities (the foregoing
persons and entities, both individually and collectively, being referred to
hereafter as the “Releasees”) from any and all causes of action, claims or
demands, in law or in equity, which Mr. Herlihy ever had, now has, or which may
arise in the future, regarding any matter arising on or before the date of this
Release.  The claims released include, but are not limited to:


a.           all claims which were or could have been asserted by Mr. Herlihy
against any of the Releasees;


b.           all claims relating to Mr. Herlihy’s employment with Ener1 or the
termination of that employment, including but not limited to, any claims arising
under the Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964,
the Equal Pay Act of 1963, the Age Discrimination in Employment Act of 1967
("ADEA"), the Older Workers Benefit Protection Act ("OWBPA"), the Americans With
Disabilities Act of 1990, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Employee Retirement Income Security Act of 1974,
the Family and Medical Leave Act of 1993, the National Labor Relations Act, the
Worker Adjustment and Retraining Notification Act of 1988, and the Indiana Civil
Rights Law (all as amended from time to time);


c.           all claims arising under the United States Constitution or any
state constitution;


d.           all claims arising under any Executive Order or derived from or
based upon any federal regulations;


e.           all common law claims, including but not limited to, claims for
wrongful discharge, public policy claims, retaliation claims, claims for breach
of an express or implied contract, claims for breach of an implied covenant of
good faith and fair dealing, intentional infliction of emotional distress,
defamation, conspiracy, loss of consortium, tortious interference with contract
or prospective economic advantage, and negligence;


f.           all claims for any compensation including back wages, front pay,
bonuses or awards, fringe benefits, reinstatement, retroactive seniority,
pension benefits, stock options, or any other form of economic loss; provided,
however, that this release does not apply to any vested employee benefits which
Mr. Herlihy may have, if any, which benefits shall be governed by the terms and
conditions of the applicable plan documents;
 
 
 

--------------------------------------------------------------------------------

 
 
g.           all claims for personal injury, including physical injury, mental
anguish, emotional distress, pain and suffering, embarrassment, humiliation,
damage to name or reputation, liquidated damages, and punitive damages; and


h.           all claims for costs, attorneys' fees and interest on behalf of Mr.
Herlihy and all of the attorneys who have represented Mr. Herlihy.


To the extent any statutes or laws exist which exclude from the scope of the
foregoing general release any claims not presently known to Mr. Herlihy (e.g.,
Section 1542 of the California Civil Code), Mr. Herlihy hereby waives and
relinquishes all rights and benefits Mr. Herlihy may have under any such
statutes or laws to the extent that Mr. Herlihy may lawfully do so, and
acknowledges and agrees that this waiver is an essential part of this
Release.  Mr. Herlihy further acknowledges that this Release has been negotiated
and agreed to in light of such possible rights and benefits, and that Mr.
Herlihy took that into account in agreeing to execute this Release.


2.           Exclusions from Release.  The claims released under this Release do
not include any rights or claims that may arise after the eighth (8th) day after
Mr. Herlihy signs this Release (the “Effective Date”), provided that he does not
revoke this Release prior to such eighth day as permitted in Paragraph 10
below.  This Release is not intended to (i) prevent Mr. Herlihy from filing a
charge or complaint, including a challenge to the validity of this Release, with
the EEOC; (ii) prevent Mr. Herlihy from participating in any investigation or
proceeding conducted by the EEOC; or (iii) establish a condition precedent or
other barrier to exercising the aforesaid rights.  While Mr. Herlihy has a right
to participate in any such investigation, Mr. Herlihy understands that he is
waiving his right to any monetary recovery arising from any investigation or
pursuit of a claim on his behalf.  Mr. Herlihy acknowledges that he has the
right to file a charge alleging a violation of the ADEA with any administrative
agency and/or to challenge the validity of the waiver and release of any claim
that he may have under the ADEA without either (i) repaying to Ener1 any amounts
paid to Mr. Herlihy or (ii) paying to Ener1 any other monetary amounts (such as
attorneys' fees and damages).


3.           Absence of Claims and other Matters. Mr. Herlihy represents and
agrees that Mr. Herlihy has no pending lawsuits against any of the Releasees and
that Mr. Herlihy has no pending charges or complaints against any of the
Releasees with any municipal, state or federal agency charged with the
enforcement of any law.  Mr. Herlihy further agrees that, to the extent any
lawsuit, charge, grievance, complaint or other action may be brought by a third
party regarding any of the claims released above, Mr. Herlihy expressly waives
any claim to any form of monetary or other damages, or any other form of
recovery or relief, including personal injunctive relief, in connection with any
such action.


4.           Period for Considering Release and Revocation Period.  Mr. Herlihy
acknowledges that the compensation that Ener1 provided to him pursuant to the
Separation Agreement was provided by Ener1 in exchange for the execution and
delivery of this Release.  Mr. Herlihy understands and acknowledges that he has
been given twenty-one (21) days to consider this Release.  Mr. Herlihy
understands and acknowledges that if Mr. Herlihy signs this Release and delivers
it to Ener1 as provided in this Paragraph, Mr. Herlihy has seven (7) days
following such delivery to revoke it. This Release is not effective or
enforceable until the seven-day revocation period has expired.  Mr. Herlihy
acknowledges and understands that, to accept this Release, a signed written copy
of the Agreement must be received by Nicholas Brunero, Vice President and
General Counsel, 1540 Broadway, Suite 25C, New York, NY 10036 no later than
midnight (eastern time) on the 21st day after this Release is provided to Mr.
Herlihy.  Mr. Herlihy further acknowledges that, to be effective, any revocation
of this Release must be received by the person indicated above not later than
midnight (eastern time) on the seventh day after this Release is signed by Mr.
Herlihy.  For purposes of this Paragraph, a copy of this Release will be
considered received by the person indicated above at such time as it is received
at such person's office or sent by electronic mail.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Governing Law, Venue and Attorneys’ Fees.  This Agreement shall be
governed by the laws of the State of New York applicable to contracts made and
to be performed within such state, and the parties agree that the exclusive
jurisdiction and venue of any litigation with respect of this Agreement shall
rest in the federal and state courts in the City of New York, Borough of
Manhattan, and that no party shall claim that such venue is inconvenient or
improper.


6.           Advice to Consult with an Attorney.  Mr. Herlihy acknowledges that
he has been advised by Ener1 to consult counsel of Mr. Herlihy’s choice before
signing this Agreement and represents that he has done so.  Mr. Herlihy
acknowledges that Ener1 is not making or providing any tax advice with respect
to any matters set forth herein, and that he shall obtain his own independent
tax advice with respect to this Release and otherwise.


7.           Non-Admission.  This Release shall not be construed as an admission
by Ener1 that it has acted wrongfully with respect to Mr. Herlihy or that Mr.
Herlihy has any rights whatsoever against Ener1.


NOTICE: MR. HERLIHY’S SIGNATURE INDICATES THAT HE HAS CAREFULLY READ AND
UNDERSTANDS THE TERMS OF THIS RELEASE, THAT HE HAS BEEN GIVEN TWENTY-ONE (21)
DAYS TO CONSIDER THIS RELEASE AND THAT HE WAS ADVISED TO CONSULT AN ATTORNEY
ABOUT THIS RELEASE, THAT THIS RELEASE AND THE SEPARATION AGREEMENT PROVIDES
BENEFITS TO WHICH HE IS NOT OTHERWISE ENTITLED, AND THAT HE IS SIGNING THIS
DOCUMENT VOLUNTARILY AND NOT AS A RESULT OF COERCION, DURESS, OR UNDUE
INFLUENCE.


MR. HERLIHY FURTHER UNDERSTANDS THAT FOR A PERIOD OF SEVEN (7) DAYS FOLLOWING
THE SIGNING OF THIS RELEASE, HE MAY REVOKE IT AND THE RELEASE WILL NOT BE
EFFECTIVE UNTIL SEVEN (7) DAYS AFTER HE SIGNS IT.


Gerard Herlihy
 
 

--------------------------------------------------------------------------------

Date:


 
 

--------------------------------------------------------------------------------

 